 


109 HR 2083 IH: To extend the duty suspension on cyprodinil.
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2083 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mr. Coble introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the duty suspension on cyprodinil. 
 
 
1.Cyprodinil 
(a)In generalHeading 9902.02.08 of the Harmonized Tariff Schedule of the United States (relating to cyprodinil) is amended by striking 12/31/2006 and inserting 12/31/2008.  
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
